ULTIMUS MANAGERS TRUST THIRD AMENDMENT TO THE CUSTODY AGREEMENT THIS THIRD AMENDMENT dated as of the 31st day of December, 2012, to the Custody Agreement, dated as of June 5, 2012, as amended August 20, 2012 and August 21, 2012 (the " Custody Agreement"), is entered into by and between ULTIMUS MANAGERS TRUST, an Ohio business trust, (the “Trust”) and U.S. BANK, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Custody Agreement; and WHEREAS, desire to amend the series of the Trust to add funds; and WHEREAS, Article XV, Section 15.02 of the Custody Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit F, the Lyrical U.S. Value Equity Fund, is hereby added to the Custody Agreement. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ULTIMUSMANAGERS TRUST U.S. BANK, N.A. By: /s/Robert G. Dorsey By: /s/Michael R. McVoy Name: Robert G. Dorsey Name: Michael R. McVoy Title: President Title: Senior Vice President 1 Exhibit F to the Custody Agreement – Ultimus Managers Trust and U.S. Bank, N.A. Name of Series Lyrical U.S. Value Equity Fund DOMESTIC CUSTODY SERVICES – fee schedule at December, 2012 U.S. Bank, N.A., as Custodian, will receive monthly compensation for services according to the terms of the following Schedule: I. Market Value Fee Per Fund Based upon an annual rate of: .000175% (1.75 basis points) on first $50 million .000100% (1 basis point) on the next $450 million .000075% (0.75 basis point) on the next $1 billion .000050 (.50 basis point) on the balance II. Portfolio Transaction Fees: $ 7.00 per US Bank repurchase agreement transaction $ 9.00 per book entry security (depository or Federal Reserve system) $ 7.50 per book entry security (depository or Federal Reserve system) – Advisor affirmed $25.00 per transaction processed through our New York custodian definitive security (physical) $ 8.00 per principal paydown $15.00 per option/future contract written, exercised or expired $6.00 per Short sales $15.00 per mutual fund trade $15.00 per Fed wire or margin variation Fed wire $ 5.00 per expense disbursement $150.00 per segregated account per year Monthly Minimum Fee (I and II):$500 per month III. Out-of-Pocket Expenses Including but not limited to expenses incurred in Treasury Management, safekeeping, delivery and receipt of securities, shipping, transfer fees, and other out-of-pocket charges will be billed monthly. § A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. § No charge for the initial conversion free receipt. § Overdrafts – charged to the account at prime interest rate plus 2. 2 EXHIBIT F (continued) to the Custody Agreement – Ultimus Managers Trust GLOBAL CUSTODY SERVICES at December, 2012 Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All Lithuania All Australia All Luxembourg All Austria All Malaysia All Bahrain All Mali* All Bangladesh All Malta All Belgium All Mauritius All Benin* All Mexico All Bermuda All Morocco All Botswana All Namibia All Brazil All Netherlands All Bulgaria All New Zealand All Burkina Faso* All Niger* All Canada All $4 Nigeria All Cayman Islands* All $8 Norway All Channel Islands* All Oman All Chile All Pakistan All China All Palestinian Autonomous Area*All Columbia All Peru All Costa Rica All Philippines All Croatia All Poland All Cyprus* All Portugal All Czech Republic All Qatar All Denmark All Romania All Ecuador All Russia Equities Egypt All Russia MINFINs Estonia All Senegal* All Euromarkets** All $4 Serbia* All Finland All Singapore All France All Slovak Republic All Germany All Slovenia All Ghana All South Africa All $8 Greece All South Korea All Guinea Bissau* All Spain All Hong Kong All Sri Lanka All Hungary All Swaziland All Iceland All Sweden All India All Switzerland All Indonesia All Taiwan All Ireland All Thailand All Israel All Togo* All Italy All Trinidad & Tobago* All Ivory Coast All Tunisia All Jamaica* All Turkey All Japan All $6 UAE All Jordan All United Kingdom All $3 Kazakhstan All Ukraine All Kenya All Uruguay All Latvia Equities Venezuela All Latvia Bonds Vietnam* All Lebanon All Zambia All * Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. ** Tiered by market value: <$5 billion: 1bp, >$5 billion and <$10 billion: .75 bps; >$10 billion: .50 bps Annual Base Fee:$18,000 per account (fund) § Euroclear:Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge.For all other markets specified above, surcharges may apply if a security is held outside of the local market. 3 § Foreign Exchange transactions undertaken through a third party will be charged $50. § Tax reclaims that have been outstanding for more than six months with the client will be charged $50 per claim. Out of Pocket Expenses § SWIFT reporting and message fees; charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. 4
